The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 8-17-2022 is acknowledged. Claims 2, 59-63 and 65 have been amended. Claims 67-70 have been added. Claims 2-5 and 59-70 are pending. Claims 3-5, 60-63 and 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 2, 59, 64 and 67-70 are currently under examination.

Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of the amendment thereto

Claim Rejections Withdrawn
The rejection of claims 2, 59 and 64 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in light of the amendment thereto.
Claims 2, 59 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…active agent comprising a TadE polyamino acid sequence…” is withdrawn in light of the amendment thereto,
	The rejection of claim 59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…proliferation of epithelial cells in the subject damaged by disease, surgery, trauma, chemotherapy or radiotherapy.” is withdrawn in light of the amendment thereto. 

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 59, 64 and 67-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of claims 2, 59 and 64. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Applicant argues:
1.  Claim 2 has been limited to the administration of an active agent comprising a TadE polypeptide containing the amino acid sequence of SEQ ID NO:3 or a fragment thereof comprising the sequence of SEQ ID:30 to induce the proliferation of epithelial cells.
2.  The specification discloses experimental evidence that the claimed active agent can induce the proliferation of epithelial cells in vitro.
3. The specification discloses the in vivo administration of a B. breve strain expressing TadE results in the proliferation of colonic epithelial cells.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	
With regards to Point 1, the amendment to claim 1 is insufficient to overcome the rejection as there is still no correlation between the structure of the TadE polypeptide (or fragment thereof) contained in the active agent and the recited biological/immunological activities.
With regard to Points 2 and 3, as set forth in the rejection, the instant claims encompass a myriad of compositions based on the Bifidobacterium breve TadE having the sequence of SEQ ID NO:3 and fragments comprising SEQ ID NO:30. There are no limitations with regard to the type of epithelial cells to be induced or the method of administration (with the exception of claim 64). There are 4 types of epithelial cells (squamous, cuboidal, columnar and pseudostratified) which make up 7 different types of epithelial tissue in vivo (simple squamous epithelium, simple cuboidal epithelium, simple columnar epithelium, pseudostratified columnar epithelium, stratified squamous epithelium, stratified cuboidal epithelium, stratified columnar epithelium and transitional epithelium). Consequently, the instant claims encompass both the in vivo and in vitro administration of myriad of compositions to a multiplicity of epithelial tissues. To adequately the claimed genus of active agents, Applicant must describe the which “TadE polypeptide” has efficacy in inducing proliferation in a given epithelial cell type when administered in vitro and in vivo (as well as the in vivo method of administration). The specification, however, is limited to: the in vitro administration of the polypeptide of SEQ ID NO:3 to 3 colonic cancer cell lines (HT29, HCT116 and SW480) and colonic epithelial cells; and the in vivo analysis of the oral administration of a TrxA-TadE fusion protein. The specification discusses the in vivo proliferative effects of the polypeptide of SEQ ID NO:3 general and prophetic terms and but fails to demonstrate the in vivo efficacy of any “TadE polypeptide” comprising SEQ ID NO:3 other than efficacy of the aforementioned TrxA-TadE fusion protein on colonic epithelial cells. There is no disclosure of any fragment of SEQ ID NO:3 (or any fragment comprising SEQ ID NO:30) having any efficacy either in vivo or in vitro nor is there any disclosure regarding efficacy of the claimed TadE polypeptides on any epithelial cell that has been damaged by disease, surgery, trauma, chemotherapy or radiotherapy. Consequently, the there is no correlation between the structure (sequence) of the claimed polypeptide and its claimed function.

As outlined previously, the instant claims are drawn to methods of inducing proliferation of any and all types of epithelial cells by administering an active agent comprising a TadE polypeptide comprising the amino acid of SEQ ID NO:3 or a fragment thereof comprising the amino acid sequence of SEQ ID NO:30. Claims 59 and 69 further requires that the epithelial cells be damaged by disease, surgery, trauma, chemotherapy or radiotherapy and claim 64 requires that the active agent be administered orally. The specification defines a TadE polypeptide 
as a protein, fusion protein, polypeptide, or peptide, comprising SEQUENCE ID NO: 3 or a functional variant thereof. As used herein, the term "polyamino acid sequence comprising SEQUENCE ID NO: 30" means a protein, fusion protein, polypeptide, or peptide, comprising SEQUENCE ID NO: 30 or a functional variant thereof. When necessary, any of the polyamino acid sequences described herein can be chemically modified, for example to increase their stability. A chemically modified peptide or a peptide analog includes any functional chemical equivalent of the peptide characterized by its increased stability and/or efficacy in vivo or in vitro in respect of the practice of the invention. The term peptide analog also refers to any amino acid derivative of a peptide as described herein. A peptide analog can be produced by procedures that include, but are not limited to, modifications to side chains, incorporation of unnatural amino acids and/or their derivatives during peptide synthesis and the use of cross-linkers and other methods that impose conformational constraint on the peptides or their analogs.

Consequently, the instant claims encompass a myriad of compositions based on the Bifidobacterium breve TadE (i.e. the polypeptide of SEQ ID NO:3) and fragments comprising SEQ ID NO:30. There are no limitations with regard to the type of epithelial cells to be induced or the method of administration (with the exception of claim 64). There are 4 types of epithelial cells (squamous, cuboidal, columnar and pseudostratified) which make up 7 different types of epithelial tissue in vivo (simple squamous epithelium, simple cuboidal epithelium, simple columnar epithelium, pseudostratified columnar epithelium, stratified squamous epithelium, stratified cuboidal epithelium, stratified columnar epithelium and transitional epithelium). Consequently, the instant claims encompass both the in vivo and in vitro administration of myriad of compositions to a multiplicity of epithelial tissues. 
To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately the claimed genus of active agents, Applicant must describe the which “TadE polypeptide” has efficacy in inducing proliferation in a given epithelial cell type when administered in vitro and in vivo (as well as the in vivo method of administration). The specification is limited to: the in vitro administration of the polypeptide of SEQ ID NO:3 to 3 colonic cancer cell lines (HT29, HCT116 and SW480) and colonic epithelial cells; and the in vivo analysis of the oral administration of a TrxA-TadE fusion protein. The specification discusses the in vivo proliferative effects of the polypeptide of SEQ ID NO:3 general and prophetic terms and but fails to demonstrate the in vivo efficacy of any “TadE polypeptide” comprising SEQ ID NO:3 other than efficacy of the aforementioned TrxA-TadE fusion protein on colonic epithelial cells. There is no disclosure of any fragment of SEQ ID NO:3 having any efficacy either in vivo or in vitro. Consequently, the there is no correlation between the structure (sequence) of the claimed polypeptide and its claimed function.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given biological function. Accordingly, it follows that the biological efficacy of given “agent” that can elicit the proliferation of a given type of epithelial cells can only be identified empirically. Absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of “TadE polypeptides”.
Therefore, because the art is unpredictable, in accordance with the MPEP, only the oral administration of the TrxA-TadE fusion protein to elicit the proliferation of colonic epithelial cells and the in vitro administration of the polypeptide of SEQ ID :3 to elicit proliferation of colonic epithelial cells, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 16, 2022